Filed 2/25/13 P. v Daman CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Siskiyou)
                                                            ----



THE PEOPLE,                                                                                  C069199

                   Plaintiff and Respondent,                                         (Super. Ct. No.
                                                                                  MCYKCRBF060000280)
         v.

DONALD LEE DAMAN,

                   Defendant and Appellant.




         A jury convicted defendant Donald Lee Daman of perjury by declaration (Pen.
Code, § 118a -- count 1) and obtaining aid in an amount over $400 by misrepresentation
(Welf. & Inst. Code, § 10980, former subd. (c)(2) -- count 2). Defendant was ordered to
serve a “terminal sentence” of 180 days in county jail and pay fines, fees, and restitution.
         On appeal, defendant contends both convictions must be reversed because the trial
court prevented him from presenting the defense that he lacked the specific intent to
defraud, which is an element of each offense. The People agree with defendant. We
accept the People’s concession and reverse both convictions.



                                                             1
                                          FACTS
Prosecution’s Case
       On September 19, 2005, defendant signed and submitted an application for aid to
the Siskiyou County Human Services Department (HSD). Section 14 of the application
for aid required the applicant to state the dollar amount of any trust deed, notes
receivable, stocks, or bonds that he or she had. Defendant left this section blank and
signed the application for aid under penalty of perjury.
       The following day defendant returned to the HSD and Sandra Luetke, an
eligibility worker, went over a “SAWS Statement of Facts” (SAWS Statement) with him.
A SAWS Statement is an application for food stamps and Medi-Cal benefits, and is based
on the information provided by the applicant in the application for aid. In the SAWS
Statement defendant represented that he did not own any stocks, bonds, or real estate, or
any other assets, except a vehicle with an estimated value of $50 and $3 in cash.
Defendant signed the SAWS Statement under penalty of perjury.
       It was stipulated that defendant owned an approximate 13 percent undivided
interest in 2,358 acres of undeveloped land, designated the Jack Liskey Estate Ranch
(Liskey Ranch) “on or about August 16, 2001, and at all times relevant to this
complaint.” Craig Kay, a Siskiyou County Assistant Assessor, testified the appraised
value of the Liskey Ranch as of September 2005 was $272,952, making defendant’s
interest, which he could sell, around $37,000 to $40,000.
       In July 2005 a lawsuit to partition the Liskey Ranch was filed by some of the
owners of the Liskey Ranch against other owners, including defendant. The lawsuit did
not legally prohibit defendant from selling his share in the Liskey Ranch. Samuel
Nelson, a hearing officer with HSD, testified that ownership in property that cannot be
sold due to litigation or other reasons would not necessarily preclude eligibility for food
stamps.



                                              2
       In November 2004 defendant directed an in-kind transfer of a brokerage account
he owned with Smith-Barney to Scottrade. In September 2005 the estimated value of the
account was $53,000. Had defendant disclosed the value of the account in September
2005, he would not have been eligible to receive money or food stamps.
       Based upon the approval of the application for aid and the SAWS Statement,
defendant received $667 in food stamps from September 2005 through January 2006.
Defense
       Defendant testified that in 1999 or 2000 he left his employment as a nuclear
engineer in San Francisco to live with and care for his mother in Yreka. In 2005, unable
to find employment in his field in Siskiyou County, his savings depleted, and his health
deteriorating, he applied for aid. In filling out the application for aid and the SAWS
Statement he answered all the questions truthfully.
       Defendant testified that in 2001 he obtained an interest in the Liskey Ranch from
his brother, at no cost to him. He was a defendant in the lawsuit to partition the Liskey
Ranch and represented himself. Ray Singleton, a real estate broker in Siskiyou County,
was acquainted with the Liskey Ranch property and the partition lawsuit. Singleton
opined that a person who had a 10 percent interest in undivided land that could not be
built upon except with the approval of 100 percent of the owners had only a “very, very
slim” chance of selling that interest.
       Regarding the Smith-Barney account, the funds were transferred into defendant’s
name in late 1999 or 2000, prior to his father’s passing away, but he never obtained an
interest in the underlying assets in that account. Defendant did not purchase any of the
stocks in the account; he neither contributed to nor drew money from the account, but he
did cause a transfer of the funds to an account at Scottrade.
                                         DISCUSSION
       Defendant was charged with perjury by false declaration (Pen. Code, § 118a) and
with obtaining aid by misrepresentation (Welf. & Inst. Code, § 10980, former

                                             3
subd. (c)(2)). Each offense is a specific intent crime. The specific intent for perjury is to
declare falsely under oath or penalty of perjury (People v. Viniegra (1982)
130 Cal.App.3d 577, 584); the specific intent for obtaining aid by misrepresentation is the
intent to defraud (People v. Camillo (1988) 198 Cal.App.3d 981, 989, fn. 3).
       As to the perjury count, the court instructed the jury that the statements defendant
was alleged to have knowingly falsely declared were “[t]hat [he] did not own any real
estate, such as land, anywhere” and “[t]hat [he] did not have any stocks or bonds[.]” As
to defendant’s obtaining aid by misrepresentation, the jury was instructed that the
statements defendant allegedly failed to disclose were “[t]hat [he] did not own any real
estate, such as land, anywhere” and “[t]hat [he] had a stock or bond account with
Scottrade.”1
       Defendant’s defense, which was made clear to the court, was that he made a
mistake of law that negated the specific intent to defraud or deceive. Specifically,
because both the Liskey Ranch and the Scottrade account were valueless for determining
aid eligibility, he was not required to disclose his interest in either property. Therefore,
he lacked the specific intent to defraud and/or deceive in filling out the application for aid
and the SAWS Statement.
       When a crime requires a specific intent, a defendant’s mistaken belief of law that
negates that specific intent is a recognized defense. (People v. Zamani (2010)
183 Cal.App.4th 854, 887 [“[A] mistake of law can be a valid defense when the crime
requires specific intent if the mistake of law negates the intent or other mental state that is
an element of the crime”]; Pen. Code, § 26, class three [persons incapable of committing
a criminal offense includes “[p]ersons who committed the act or made the omission




1 The jurors were also instructed, as to each charge, that they must unanimously agree
upon at least one of the statements to convict defendant.

                                              4
charged under an ignorance or mistake of fact, which disproves any criminal intent”]; see
also CALCRIM No. 3406.)
          As commendably acknowledged by the People, during trial the court repeatedly
refused to permit defendant to testify to his belief, and the basis for the belief, that the
Liskey Ranch property was valueless and that the assets in the Scottrade account were
inaccessible to him. To state a few of many instances: when defendant was asked why
he did not mention anything about the Liskey Ranch when interviewed by Luetke, the
court sustained a relevancy objection. Similarly, when defendant was asked if he knew
whether the investments in the Smith-Barney account were his, the court sustained a
relevancy objection. When defendant was asked if he knew whether the investments in
the Scottrade account were owned by him, the court again sustained an objection that the
answer called for a legal conclusion. When defendant was asked whether he answered
the questions on the application for aid and the SAWS Statement “to the best of your
knowledge,” the court sustained a relevancy objection.
          All of these questions were relevant because they went to defendant’s mistake of
law defense, namely, that he lacked the specific intent to deceive or defraud as alleged in
the charges. Similarly, the court’s refusal to permit defendant to testify, on grounds that
the answer called for a legal conclusion, to his belief that the investments in the Scottrade
account were his also went to his state of mind, not to whether he actually owned the
assets.
          In sum, the trial court effectively denied defendant his constitutional right to
present highly probative evidence in support of his mistake of law defense. (People v.
Cunningham (2001) 25 Cal.4th 926, 999 [defendant has due process right to present all
relevant evidence of significant value probative to his or her defense].) And, as the
People expressly concede, the error was not harmless because the trial court precluded
defendant from presenting evidence that, if believed by the jury, would have established a



                                                 5
mistake of law defense and resulted in an acquittal. Consequently, reversal of both
convictions is required.2
                                    DISPOSITION
       The convictions and sentencing in counts 1 and 2 are reversed. The matter is
remanded to the Siskiyou County Superior Court for further proceedings.



                                                            RAYE            , P. J.



We concur:



           HULL             , J.



           BUTZ             , J.




2 This resolution renders it unnecessary for us to address defendant’s contentions
regarding juror misconduct and the need to reduce the conviction in count 2 to a
misdemeanor because of beneficial changes in the punishment for that offense.

                                            6